Pao, Chief Judge:
The above enumerated protests relate to certain imported merchandise which was assessed with duty at the rate of 9½ per centum ad valorem as parts of automobiles pursuant to the provisions of paragraph 369(c) of the Tariff Act of 1930, as modified by Presidential Proclamation No. 3468, 97 Treas. Dec. 157, T.D. 55615, supplemented by Presidential Proclamation No. 3479, 97 Treas. Dec. 430, T.D. 55649.
It is claimed in said protests that said merchandise is more specifically provided for in paragraph 353 or paragraph 372 of said act, as modified by said Presidential proclamations, as parts of internal-combustion engines of the carburetor type dutiable at the rate of 7¾ per centum ad valorem.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEEEBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the *270United States that the items marked “A” and initialed WGC by Commodity Specialist William G. Comthwaite on the invoices covered by the protests listed on Schedule “A” attached hereto and made a part hereof and assessed with duty at 9½ per cent ad valorem under Par. 369(c) as modified, consist of insert bearings similar in all material respects to the insert bearings the subject of Warehousing Service, Inc. v. United States, C.D. 2643, and therein held dutiable at 7% per centum ad valorem under either Par. 353, as modified by T.D. 55615, or paragraph 372, as modified by T.D. 55615.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2643 be incorporated in the said protests and that the same be submitted on this stipulation, the protests being limited to those items marked “A” as aforesaid.
The record in said case has been incorporated into the instant record herein. ...
Upon the agreed facts and the cited authority, we hold the merchandise here involved, identified by invoice items marked and initialed as aforesaid, to be dutiable at. the rate of 7¾ per centum ad valorem pursuant to the provisions of said paragraph 353 or 372, as modified by said Presidential proclamations, as parts of internal-combustion engines of the carburetor type. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly. •'